     Case 5:21-cv-00262-JGB-SHK Document 11 Filed 03/17/21 Page 1 of 3 Page ID #:34




 1 Alexander J. Taylor
   Sulaiman Law Group, Ltd.
 2
   2500 South Highland Avenue
 3 Suite 200
   Lombard, Illinois 60148
 4
   Telephone: 331-307-7646
 5 Facsimile: 630-575-8188
 6 ataylor@sulaimanlaw.com
   Attorney for Plaintiff
 7
 8
 9                      IN THE UNITED STATE DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
       JOSHUA M. BARKAN,                          Case No. 5:21-cv-00262-JGB-SHK
11
12                        Plaintiff,              Judge Jesus G. Bernal

13           v.
14     CONVERSION INTERACTIVE                      JOINT STIPULATION OF DISMISSAL
15     AGENCY,

16                        Defendant.
17
18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Joshua M.

19 Barkan and Defendant Conversation Interactive Agency, acting through their counsel,
20
      hereby stipulate that the above-entitled action by Plaintiff is dismissed with prejudice with
21
22 each party to bear its or his own attorney’s fees and costs.
23
24
25
26
27
28

                                       JOINT STIPULATION OF DISMISSAL
                                         Case No. 5:21-cv-00262-JGB-SHK
     Case 5:21-cv-00262-JGB-SHK Document 11 Filed 03/17/21 Page 2 of 3 Page ID #:35




1                                                Respectfully submitted,
2
       /s/ Alexander J. Taylor                   /s/ Marty E. Zemming
3      Alexander J. Taylor                       Marty E. Zemming (SBN: 213645)
4      Sulaiman Law Group                        Wagner Zemming Christensen, LLP
       2500 South Highland Avenue                1325 Spruce Street, Suite 200
5      Suite 200                                 Riverside, CA 92507
6      Lombard, Illinois 60148                   Telephone: 951-686-4800
       Telephone: 331-307-7646                   Facsimile: 951-686-4801
7      Facsimile: 630-575-8188                   mez@wzclawfirm.com
8      ataylor@sulaimanlaw.com
       Attorney for Plaintiff                    Laura E. Kogan (OH 0087453)
9                                                (Pro Hac Vice Forthcoming)
10                                               Benesch, Friedlander, Coplan &
                                                 Aronoff LLP
11                                               200 Public Square, Suite 2300
12                                               Cleveland, Ohio 44114-2378
                                                 Telephone:216.363.4500
13                                               Facsimile: 216.363.4588
14                                               lkogan@beneschlaw.com
                                                 Attorneys for Defendant Conversion
15                                               Interactive Agency
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 JOINT STIPULATION OF DISMISSAL
                                   Case No. 5:21-cv-00262-JGB-SHK
     Case 5:21-cv-00262-JGB-SHK Document 11 Filed 03/17/21 Page 3 of 3 Page ID #:36




1
                                    CERTIFICATE OF SERVICE
2
              I hereby certify that on March 17, 2021, a copy of the foregoing Joint Stipulation of
3
4 Dismissal was filed electronically. Notice of this filing will be sent by operation of the
5
      Court’s electronic filing system to all parties indicated on the electronic filing receipt.
6
7 Parties may access this filing through the Court’s system.
8                                             /s/ Alexander J. Taylor
9                                             Alexander J. Taylor
                                              Attorney for Plaintiff Joshua Barkan
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      JOINT STIPULATION OF DISMISSAL
                                        Case No. 5:21-cv-00262-JGB-SHK
      14307437 v1
